Exhibit 10.3

November 30, 2009

Bruce C. Smith
Newpark Resources, Inc.
Vice President
2700 Research Forest Drive, Suite 100
The Woodlands, TX 77381

Re: Extension of salary reduction

Dear Bruce:

This letter sets forth the terms of our agreement relating to the extension of
the 10% reduction of your annualized Base Salary and the corresponding
adjustment to your incentive compensation under the EICP as set forth in the
Amendment to the Employment Agreement, dated April 23, 2009 (the “Amendment”),
between you and Newpark Resources, Inc. (“Company”). Capitalized terms not
defined herein shall have the same meanings ascribed to them in the Amendment,
the Employment Agreement, dated April 20, 2007, between you and the Company (the
“Employment Agreement”) and the Change in Control Agreement, dated January 7,
2008, between you and the Company (the “Change in Control Agreement”). The terms
of our agreement with regard to the extension are as follows:

1. The 10% reduction to your annualized Base Salary as set forth in the
Amendment will continue in effect through March 31, 2010.

2. Beginning April 1, 2010, your annualized Base Salary will be Three Hundred
Thirty-Seven Thousand Fifty Dollars and No Cents ($337,050.00).

3. Your Base Salary for purposes of calculating payments under the EICP will
likewise be adjusted through March 31, 2010 to reflect this 10% reduction in
your annualized Base Salary.

4. If your employment is terminated prior to March 31, 2010 pursuant to
Section 2.3 of the Employment Agreement, your “lump sum payment” will be
calculated based upon your $337,050.00 annualized Base Salary and not on your
“current annual Base Salary” of $303,345.00.

5. If your employment is terminated prior to March 31, 2010 pursuant to
Section 2.2 of the Change in Control Agreement as a result of a Change in
Control (as defined therein) or a Potential Change in Control (as defined
therein), your Termination Benefit will be calculated based upon your
$337,050.00 annualized Base Salary and not on your base salary at the time of
termination of $303,345.00.



1



--------------------------------------------------------------------------------



 



6. This 10% reduction in your annualized Base Salary and the corresponding
adjustment to your incentive compensation under the EICP do not constitute “Good
Reason” for termination by you, as defined in Section 2.3 and 3.10(b) of the
Employment Agreement, or a termination by the Company. Except for the foregoing
modifications, the Amendment and the Employment Agreement will remain in full
force and effect in accordance with its terms.

Sincerely,

Newpark Resources, Inc.

By: /s/ Paul L. Howes                                                  
Name: Paul L. Howes
Title: President and Chief Executive Officer


Agreed to and Accepted this 2nd day of December, 2009.

/s/ Bruce C. Smith                                                        

Bruce C. Smith

-2-



2